Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered June 21, 1994, convicting defendant, after a jury trial, of criminal trespass in the third degree, and sentencing him to time served, unanimously affirmed.
Defendant’s claim that the trial court violated CPL 270.15 (2) by permitting peremptory challenges to a group of jurors still seated in the jury box after defendant had exercised his peremptory challenges to another group of jurors also seated in the jury box is unpreserved (People v Byrd, 227 AD2d 251), and, in any event, without merit (People v Alston, 88 NY2d 519). Concur—Sullivan, J. P., Milonas, Ellerin, Nardelli and Williams, JJ.